This is an action for personal injury received while in the employ of the defendant through the explosion of dynamite caps. The defendant offered no evidence.
On 25 April, 1923, while plaintiff was performing the duties assigned him by the defendant, an explosion occurred in defendant's mine which blew off the plaintiff's right arm and which he alleges burst both of his ear-drums and otherwise injured him in the face and body. The dynamite and caps, or exploders, which exploded were carried down into the mine by defendant's foreman. It was his custom to carry with him into the mine dynamite, caps, and batteries when each shift went on duty. The custom, manner, and method of defendant in handling these for a period of 22 or 23 months, as shown in the evidence, was to put them anywhere he saw fit, together in boxes upon the ground, at different places in the mine. The mine had several sections or rooms. The evidence is that the defendant did not during the period above mentioned keep the dynamite, caps and batteries stored in any certain section of the mine, but placed them wherever it suited his convenience, regardless of possibility of explosion by coming into contact with the employees.
On the day of the injury to plaintiff, the foreman got out of the car in which the plaintiff went down in the mine, carrying with him the dynamite and batteries, and placed them about 12 feet from the landing where he got out of the car. The plaintiff, while at his post of duty, saw some batteries sliding off the shelving where he was, and put out his hand to keep them from falling two or three feet below, touching the box which contained the batteries, at which time the dynamite exploded. He had not been warned by any one of their presence or the danger attendant upon the duty to which he had been assigned. There was no light in the mine except the small light on miner's cap. The exploders and wire attached to them are very small and not so easily seen as batteries and dynamite. The jury rendered a verdict in favor of the plaintiff, and defendant appealed.
The degree of care required of persons having the possession and control of dangerous explosives, such as dynamite, is of the highest kind, requiring constant caution in their care and custody. The degree of care required must be measured by the dangerous character of the article.Brittingham v. Stadiem, 151 N.C. 302; Wood v. *Page 756 McCabe, ib., 458; McGhee v. R. R., 147 N.C. 142; Haynes v. Gas Co.,114 N.C. 203; Horne v. Power Co., 144 N.C. 375; Witsell v.R. R., 120 N.C. 557.
It is true that dynamite if properly handled is harmless, but if there is negligence most serious results can happen. It was the duty of the plaintiff to use ordinary care to furnish a reasonably safe place for the plaintiff to work. This duty cannot be delegated, and if there is a breach of such duty which is the proximate cause of injury to the employee, the master is liable. An examination of the charge shows that the court correctly instructed the jury as to these matters.
The plaintiff insists, and we think correctly, that the court in its charge properly instructed the jury on these matters taking the whole charge as an entirety, and that an assignment of error predicated upon an isolated paragraph cannot be sustained. Harris v. Harris, 178 N.C. 7;Hubbard v. Goodwin, 175 N.C. 174; Monk v. Goldstein, 172 N.C. 516;Cockran v. Smith, 171 N.C. 369.
It was justly said in Taylor v. Tallassee Power Co., 174 N.C. 583, that it is not permissible to select detached portions of the charge for an assignment of error unless it contains distinct and independent propositions not explained or qualified in other parts of the charge.
The manner and method of handling these explosives appears in the evidence and was a matter for the consideration of the jury, and upon consideration of all the evidence and taking the charge as a whole, we cannot see that the defendant has been prejudiced.
No error.